Citation Nr: 0700775	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to higher initial ratings for epididymitis and 
status-post excision of the left testicle with nonfunctioning 
right testicle, evaluated as noncompensably disabling from 
October 31, 2002, and as 30 percent disabling from January 
22, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 16, 
1937 to July 9, 1957 and from July 26, 1957 to November 30, 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision, among other things, 
the RO granted service connection for epididymitis with an 
initial evaluation of zero (noncompensable) percent, 
effective October 31, 2002.  In May 2003, the veteran filed a 
notice of disagreement.  By a March 2004 rating decision, the 
RO increased the rating for epididymitis to 30 percent, 
effective January 22, 2003.  In August 2006, the Board 
remanded the issue to the RO for issuance of a statement of 
the case (SOC).  Pursuant to the remand, the RO issued an SOC 
in October 2006.  The veteran submitted a substantive appeal 
and the issue has been returned to the Board for appellate 
review.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Prior to January 22, 2003, the veteran's left testicle 
had been removed and his right testicle had been functioning.

2.  From January 22, 2003, the veteran's left testicle had 
been removed and his right has been atrophic and 
nonfunctioning.


CONCLUSION OF LAW

The criteria for higher initial ratings for epididymitis and 
status-post excision of the left testicle with nonfunctioning 
right testicle, evaluated as noncompensably disabling from 
October 31, 2002, and as 30 percent disabling from January 
22, 2003, have not been met.  38 U.S.C.A. §§ 1114, 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.350, 4.3, 4.7, 4.115b, Diagnostic Code 7524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the issue on appeal has 
been accomplished.  Through a November 2002 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  By the SOC in October 
2006, the RO notified them of the evidence that had been 
considered in connection with his claim and the bases for the 
denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the November 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA would obtain his service medical records and 
VA treatment records.  The RO also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, the notice 
letter requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The RO also notified the veteran to send it any 
other evidence that he had concerning the disability since 
service.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Tomah, 
Wisconsin.  Records from multiple private treatment providers 
identified by the veteran have also been obtained.  
Additionally, in February 2003 and October 2003, the veteran 
was afforded VA examinations in relation to his claim, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A review of the service medical records reflects that the 
veteran underwent surgery during service for the removal of 
his left testicle due to the development of epididymitis.  
Subsequently, the medical evidence is devoid of any reference 
to treatment regarding the area until January 22, 2003, when 
the veteran underwent a right inguinal herniorrhaphy.  During 
the procedure at the Olmstead Medical Center, the right 
testicular artery and vein were sacrificed.

In February 2003, the veteran underwent a VA genitourinary 
examination.  The examiner reported that the veteran's left 
testicle had been removed and that the right testicle 
appeared enlarged, tender, and boggy.  He stated that this 
was due to the January 22, 2003 operation.  The veteran was 
afforded another VA examination in October 2003.  That 
examiner provided a diagnosis of hypogonadism with low 
testosterone due to surgery.  She reported that the veteran's 
right testicle was somewhat atrophic, his testosterone levels 
had decreased, and that he was experiencing hot flashes as a 
result.  The examiner gave the opinion that when a testicular 
artery and vein are removed, the result would be testosterone 
levels of nearly zero.  VA treatment records from the Tomah 
VAMC show continued treatment for low testosterone levels.

The veteran's service-connected disability has been rated 
under Diagnostic Code 7524 for removal of testis.  38 C.F.R. 
§ 4.115b (2006).  This diagnostic code provides for a 
noncompensable rating for removal of one testis, while a 30 
percent rating is warranted for removal of both testes.  A 
note to Diagnostic Code 7524 provides that, in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  
38 C.F.R. § 4.115b (Diagnostic Code 7524).

Based on the treatment records and VA examination reports, 
the veteran's disability picture met the criteria for a 30 
percent rating on January 22, 2003, which was the date of his 
right inguinal hernia surgery.  Prior to that time, the 
evidence shows that the veteran had his left testicle removed 
due to a service-incurred disease with a functioning right 
testicle.  Thus, a noncompensable initial rating is warranted 
prior to January 22, 2003, due to the removal of one 
testicle.  38 C.F.R. § 4.115b (Diagnostic Code 7524).  As a 
result of the surgery, the evidence reflects that the 
veteran's right testicle became somewhat atrophic and 
nonfunctioning.  The October 2003 VA examiner reported that 
his testosterone levels would be nearly zero without 
treatment.  Accordingly, with application of the note 
following Diagnostic Code 7524, an initial 30 percent rating 
is warranted from January 22, 2003.  38 C.F.R. § 4.115b 
(Diagnostic Code 7524).  This is the highest schedular rating 
under that diagnostic code.

The Board finds there is no basis for evaluating the 
disability under any other provision of the rating schedule 
as the veteran's genitourinary disability is already 
contemplated by a specific diagnostic code.  38 C.F.R. § 4.20 
(2006).  The veteran has also claimed that removal of the 
left testicle has caused loss of use of a creative organ.  
The RO has recognized this problem and has awarded special 
monthly compensation, under 38 U.S.C.A. § 1114(k) (West Supp. 
2005), since the award of service connection.  Although VA 
must address such considerations when considering a claim for 
increased compensation, see Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991), the Board finds no provision under the 
law or applicable regulations that allow for an award of 
greater compensation than already granted by the RO.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's genitourinary disability reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for higher initial ratings for his 
service-connected genitourinary disability.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
disability is more severely disabling than it was initially 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for higher initial ratings must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for higher 
initial ratings, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to higher initial ratings for epididymitis and 
status-post excision of the left testicle with nonfunctioning 
right testicle, evaluated as noncompensably disabling from 
October 31, 2002, and as 30 percent disabling from January 
22, 2003, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


